DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, filed 7/1/2021, have overcome the outstanding rejections over the prior art.  Triplett, II et al fails to disclose that the second end of the tube member is positioned in the first flow path between the static elimination unit and the suction port of the supply flow path unit, and the static elimination unit is configured to charge a particle in the gas inside the first flowBIRCH, STEWART, KOLASCH & BIRCH, LLP PCL/CJM/cjm path with opposite polarity of charges to the aerosol atomized by the electrically conductive portion as now recited in claim 1.  
The outstanding rejections over the prior art have been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with CHRISTOPHER McDONALD on 8/10/2021.
The application has been amended as follows: 

In Claim 1, line 12, the text “other end side” has been deleted and the text  
--second end--  inserted therefor.
In Claim 1, line 14, the word “other” has been deleted and the word  
--second--  inserted therefor.
In Claim 1, line 17, the word “opening” has been deleted and the text  
--opened second end--  inserted therefor.
In Claim 1, line 21, the word “supply” has been deleted and the word  
--first--  inserted therefor.
In Claim 6, line 3, the word “a” before the word “plurality” has been deleted and the word  --the--  inserted therefor.
In Claim 14, line 1, the word “a” before the word “plurality” has been deleted and the word  --the--  inserted therefor.
In Claim 14, line 3, the last word “a” has been deleted and the word  --the--  inserted therefor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Triplett, II et al is the nearest prior art.  Triplett, II et al fails to disclose that the second end of the tube member is positioned in the first flow path between the static elimination unit and the suction port of the supply flow path unit, and the static elimination unit is configured to charge a particle in the gas inside the supply flowBIRCH, STEWART, KOLASCH & BIRCH, LLP PCL/CJM/cjm path with opposite polarity of charges to the aerosol atomized by the electrically conductive portion as now recited in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748